DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/31/2021 has been entered. Claims 2, 4, and 8 have been canceled; and claims 1, 3, 5-7, 9-15 and 17-19 remain pending and are the claims addressed below. The rejection of claim 18 previously set forth under 35 USC 112(b) is withdrawn in view of the amendment made to the specification. Moreover, the nonstatutory double patenting rejections set forth in the 12/31/2020 Office action are withdrawn in view of the amendments made to claim 1. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Tent on 06/16/2021.
The application has been amended as follows: 
3. (Currently amended) The method of 


Allowable Subject Matter
Claims 1, 3, 5-7, 9-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: DIMTER et al. (US 2016/0175932), HIGASHI et al. (US 6,682,688), and WILKENING et al. (US 6,042,774) constitute the closest prior art of record.
DIMTER, HIGASHI and WILKENING were used to read on the claimed method for fabricating an object, comprising: (a) irradiating a layer of powder in a powder bed to form a fused region; (b) providing a subsequent layer of powder over the powder bed by passing a recoater arm over the powder bed from a first side of the powder bed; (c) repeating steps (a) and (b) until the object and at least one support structure is formed in the powder bed, wherein the at least one support structure and the object have a first orientation, wherein the object comprises a divergent surface and an outlet, and wherein the support structure conforms to and aligns with the divergent surface when the support structure is in the first orientation; (d) rotating the support structure to a second orientation; and (e) removing the support structure from the object by passing the support structure through the outlet of the object (see the rejection of claim 1 on pages 5-8 of the 12/31/2020 Office action). 
Applicant amended independent claim 1 to include the object comprising an inner structure and an outer structure defining the outlet there between, wherein the divergent surface extends in a direction transverse to an axis of the outlet, and wherein rotating the support structure to the second orientation comprises moving the support structure out of alignment with the divergent surface, wherein the support structure is incapable of passing through the outlet in the first orientation prior to rotating the support structure. Applicant argues that the pivoting motion disclosed in DIMTER is applied to generate a sufficient force to break the frangible structures that connect the supports and the object, the pivoting motion of DIMTER being unrelated to adjusting a geometric alignment between the supports and the object (see paragraph 4 on page 8 of the arguments/remarks filed 03/31/2021). 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed alone or in combination teaches or reasonably suggests the claimed method for fabricating an object meeting every limitation of independent claim 1; specifically, wherein rotating the support structure to the second orientation comprises moving the support structure out of alignment with the divergent surface, wherein the support structure is incapable of passing through the outlet in the first orientation prior to rotating the support structure to the second orientation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743